             Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SOPHIA LAMBADARIOS MOFFETT,                            :
                                                       :
                 Plaintiff,                            :            CIVIL ACTION
                                                       :
                 v.                                    :            NO. 20-1654
                                                       :
WOODLAKE PROPERTIES, LLC                               :
d/b/a WOODLAKE PROPERTIES, et al.,                     :
                                                       :
                 Defendants.                           :

                                            MEMORANDUM

TUCKER, J.                                                                           September 9, 2021

        Presently before the Court are Defendants’1 Motion to Dismiss (ECF No. 9), and Plaintiff

Sophia Lambadarios Moffett’s Response in Opposition (ECF No. 10). Upon careful

consideration of the Parties submissions and exhibits, and for the reasons outlined below,

Defendants’ Motion is DENIED.

        I.       FACTUAL AND PROCEDURAL BACKGROUND2

        In May of 2019, Defendants hired Plaintiff Sophia Lambadarios Moffett (“Lambadarios”)

as a leasing agent. Although she performed other duties, Plaintiff worked in this capacity for

approximately seven months until her termination on December 4, 2019. Am. Compl. at ¶ 15.

Plaintiff worked mostly out of Croydon, Pennsylvania but assisted with Defendants’ Bensalem

and Philadelphia complexes. Id. at ¶16. Lambadarios reported to her manager, Philip Himy,




1
  Defendants are: (1) Woodlake Properties LLC, d/b/a Woodlake Properties; (2) Woodlake Management, Inc. d/b/a
Woodlake Management; (3) Bucks Crossing C.H., LP; (4) Hampshire C.H. Apartments, LLC; (5) Fernhill Park
Apartments 2004, LP; (6) Congress Hall 2004, LP; (7) Croydon 2015 Associate, LP; (8) Bradford Ryan 96
Associates, LP; BCCH Manager LLC; (10) Congress Hall Management Hall 2004 Corp.; and (11) Croydn
Management Associates LLC, known hereinafter as “Defendants”).
2
  This section draws primarily from Plaintiff’s First Amended Complaint (ECF No. 5).

                                                      1
         Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 2 of 10




who in turn reported to David Kreiser, Defendants’ Chief Operating Officer and the son of

Defendants’ owner and president, Jack Kreiser. Id. at ¶17.

       Defendants used this management structure across all entities and operated as a single

enterprise. Defendants: (1) transferred employees and management amongst different locations;

(2) shared staff, employees and resources amongst different locations, under different business

names; (3) utilized overlapping documents, policies, and information amongst each entity; (4)

have the same owner and high-level management who share financial controls; and (5) followed

the same directives, employment documents, procedures and benefits for the entire enterprise.

Am. Compl. at ¶ 10.

       Although Woodlake Properties LLC hired Plaintiff, her paystubs listed Bucks Crossing

C.H., LLP as her employer. Am. Compl. at ¶ 10. Lambadarios also received five separate 1099

forms which bore the names: Bradford Ryan Associates 96, LLC; Hampshire C.H. Apartments,

LLC; Congress Hall 2004, L.P.; and Fernhill Park Apartments, LLC. Id. Plaintiff was under the

impression that she was a W-2 employee who earned $16.00 per hour, plus commission, and

sought to memorialize this understanding when she emailed Philip Himy. Id. at ¶ 31. He

informed her that all employees received checks without any deductions for the first thirty days

but were eventually placed on Defendants’ payroll with the requisite state and federal tax

deductions. Id.

       Defendants controlled: Plaintiff’s work schedule; required her to work from 9 a.m. to 5

p.m.; and punch in and out of work each day. Am. Compl. at ¶ 33. Defendants’ management

also consistently supervised Plaintiff’s work and dictated what projects she would work on and

where to schedule open houses. They consistently referred to Lambadarios as their “employee”

in correspondences and held her out as such. Id.



                                                2
            Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 3 of 10




       During her tenure with Defendants, Plaintiff experienced unwelcomed sexual comments,

gestures, and touching by maintenance personnel, Julio Melendez. Am. Compl. at ¶ 19. She

also complained to management regarding tenants who lodged similar sexual harassment

complaints about Melendez and another maintenance worker, and the tenant’s eventual eviction

once management received these complaints. Id. at ¶ 24. Defendants terminated Plaintiff a

week after she made another sexual harassment and retaliation complaint. Id. at ¶ 27.

       On March 27, 2020, Lambadarios commenced this action, alleging Defendants violated:

Title VII of the Civil Rights Act of 1964; the Fair Labor Standards Act (“FLSA”); The

Pennsylvania Minimum Wage Act (“PMWA”) and the Pennsylvania Wage Collection Law

(“WPCL”). She also brought common law claims for fraud and wrongful discharge. Pl.’s Br. at

1. Plaintiff amended her complaint on July 15, 2020 and Defendants filed their Motion to

Dismiss shortly after.

       I.       STANDARD OF REVIEW

       The purpose of a Rule 12(b)(6) Motion to Dismiss is to test the sufficiency of pleadings.

Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The touchstone of that pleading standard is

plausibility. Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). (citations and quotations

omitted). Facial plausibility requires more than “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements.” Id. A plaintiff will not prevail if he

provides only “labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007)).

Instead, the plaintiff must detail “enough facts to raise a reasonable expectation that discovery




                                                  3
           Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 4 of 10




will reveal evidence of ‘each necessary element of the claims alleged in the complaint.’” Id. at

234 (quoting Twombly, 550 U.S. at 556).

       Applying the Iqbal and Twombly principles, the Third Circuit set forth a three-part test

that district courts must apply when evaluating whether allegations in a complaint survive a

12(b)(6) motion to dismiss. Santiago v. Warminster Township, 629 F.3d 121 (3d Cir. 2010). A

court must: (1) identify the elements of the claim; (2) review the complaint to strike conclusory

allegations; and (3) look at the well-pleaded components of the complaint and evaluate “whether

all the elements identified in part one of the inquiry are sufficiently alleged.” Malleus v. George,

641 F.3d 560, 563 (3d Cir. 2011). If the complaint fails to do so, the motion to dismiss will be

granted.

       II.      DISCUSSION

       Defendants argue that Lamadarios: (1) was an independent contractor, and therefore not

an employee; (2) did not plead sufficient facts to establish she was Defendants’ employee; (3)

failed to argue sufficient facts that each Defendant is properly liable as her employer or joint

employers; and (4) did not properly exhaust as to Bradford Ryan 96 Associates, LP, BCCH

Manager, LLC, Congress Hall Management 2004 Corp., and Croydon Management Associates

LLC, because she filed her Amended Complaint before the EEOC provided her notice of right to

sue. Defs.’ Br. at 8-9, 11, 13-14, 16 and 18.

   A. Employment Status under Title VII

             1. Employer-Employee Relationship

       The issue before this Court is whether Plaintiff is considered an employee under Title

VII, FLSA, PMWA, and WPCL, because only “employers” can be held liable for discrimination.

42 U.S.C. § 2000e-2(a) (Title VII); 29 U.S.C. § 201 et seq.; 43 P.S. §333.103(g) et seq.; 43 P.S.



                                                 4
         Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 5 of 10




§ 260.1 et seq. In fact, most of Defendants’ briefing concerns whether Plaintiff was an employee

or independent contractor. Defs.’ Br. at 8. Here, Plaintiff has successfully pled that she was

Defendants’ employee.

        To make a proper Title VII claim, “[a plaintiff] must allege an employment relationship

with defendants.” Covington v. Int’l Ass’n of Approved Basketball Offs., 710 F.3d 114, 199 (3d

Cir. 2013). Additionally, Title VII protections do not extend to independent contractors.

Holtzman v. The World Book Co., 174 F. Supp.2nd 251, 253 (E.D. Pa. 2001) (citation omitted).

“[T]he question of whether an individual is an employee turns on the ‘the hiring party’s right to

control the manner and means by which the product is accomplished.’” Brown v. J. Kaz, Inc.,

581 F.3d 175, 180 (3d Cir. 2009) (quoting Nationwide Mutual Ins. Co. v. Darden, 503 U.S. 318,

323 (1992)). The Supreme Court has held that this evaluation considers the following, non-

exhaustive list of factors:

                [T]he skills required; the source of the instrumentalities and tools;
                the location of the work; the duration of the relationship between the
                parties; whether the hiring party has the right to assign additional
                projects to the hired party; the extent of the hired party’s discretion
                over when and how long to work; the method of payment; the hired
                party’s role in hiring and paying assistants; whether the work is part
                of the regular business of the hiring party; whether the hiring party
                is in business; the provision of employee benefits; and the tax
                treatment of the hired party.

Darden, 503 U.S. at 323-24 (internal quotation marks and citations omitted).

        The Third Circuit has focused its analysis on “which entity paid [the employees’]

salaries, hired and fired them, and had control over their daily employment activities.” Fausch v.

Tuesday Morning, Inc., 808 F.3d 208, 214 (3d Cir. 2015) (citing Covington, 710 F.3d at 119).

Regardless, “all of the incidents of the relationship must be assessed and weighed with no factor

being decisive.” Id. (quoting Darden, 503 U.S. at 324)).



                                                  5
         Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 6 of 10




       Here, Plaintiff has sufficiently pled that she is an employee. Defendants: (1) required

Plaintiff to work from 9 a.m. until 5 p.m.; (2) punch in and out of work; (3) supervised her work;

(4) dictated which projects she could work on; and (5) which office she would report to on that

day. Amend. Compl. at ¶ 33. Lambadarios’ Amended Complaint further plead that Defendants

openly held her out as an “employee” in their correspondence and paid for all the supplies and

items she used to perform her duties for open houses. Id. Plaintiff’s Amended Complaint

sufficiently pleads six of the Darden factors.

       Moreover, the Amended Complaint satisfies the two factors that the Third Circuit

generally focuses on. First, Defendants hired and fired Plaintiff. Am. Compl. at ¶ ¶ 15 and 27.

Second, they had control over Plaintiff’s daily employment activities. As listed above,

Defendants supervised her in all aspects of her work. Although Defendants provided Plaintiff

with multiple 1099 forms, which suggests they intended to employ her as an independent

contractor, their actions outweigh their intent. Hence, viewing the evidence in the light most

favorable to the Plaintiff, this Court denies Defendants’ motion.

           2. Joint-Employer Relationship

       Defendants argue that if Plaintiff is an employee, under the applicable statutes, she is

only an employee of the entities named on her 1099 forms. Defs.’ Br. at 9. This argument,

however, must also fail for two reasons: (1) Plaintiff has pled sufficient facts to establish that a

joint-employer relationship existed; and (2) the parties have not exchanged discovery on the

existence of joint-employer relationship.

       Plaintiff’s Amended Complaint pleads facts that sufficiently show a joint-employer

relationship existed between all defendant entities. Plaintiff was hired by Woodlake Properties,

LLC, but her paystub listed Bucks Crossing C.H., LP as her employer. Defendants also provided



                                                  6
           Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 7 of 10




five separate 1099 forms. Defendants do not argue Plaintiff did similar, or identical work, for

each of the entities. The companies transferred employees to and from different locations,

shared staff, and maintained the same managers throughout. Am. Compl. at ¶ 8, 10.

          Lastly, Plaintiff pled facts alleging the Defendants are all controlled by the same owner,

run the same high-level management system, share financial controls, follow the same directives,

and use the same employment documents within the enterprise, regardless of the individual

entity. They have the same procedures, benefits, and effectively operate as a single business.

          Defendants’ argument also fails because, even assuming Lambadarios had not

sufficiently pled facts showing a single enterprise, Plaintiff is entitled to discovery to determine

this issue. The Third Circuit has long established that fact discovery is needed to prove the

existence of a joint-employer relationship. Graves v. Lowery, 117 F.3d 723, 729 (3d Cir. 1997).

“The precise contours of an employment relationship can only be established by a careful factual

inquiry,” id., and granting a motion to dismiss, without discovery, would be premature. Hartman

v. Chestnut Hill College, F.Supp.2d WL 1016655 (E.D. Pa. 2000). Only after discovery can

defendants bring a motion for summary judgment on this issue. Braden v. County of

Washington, F. Supp. 2d, WL 529919 (W.D. Pa. 2008). Therefore, Defendants’ motion is

denied.

   B. Employment Status under FLSA, PMWA, and WCPL

          Defendants argue Count II, III, and IV should be dismissed because Plaintiff has not

sufficiently alleged that she was an employee under the FLSA, PMWA, or WCPL, respectively.

Defs.’ Br. at 11, 13. These arguments must also fail.

          Under FLSA, an employer is “any person acting directly or indirectly in the interest of an

employer in relation to an employee.” 29 U.S.C. § 203(d). The Supreme Court has distinguished



                                                   7
         Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 8 of 10




the definition of an “employee” under Title VII and FLSA; it held that FLSA’s definition gives a

“striking breadth” and “cover[s] some parties who might not qualify as [employees] under a

strict application of traditional agency law principles.” Darden, 503, U.S. at 326. Therefore, a

court analyzes “the economic realities of the relationship [when] determining employee status

under the FLSA.” See Martin v. Selker Bros., Inc., 949 F.2d 1286, 1293 (3d Cir. 1991).

        Although Title VII and FLSA’s factors for determining an employer-relationship are

similar, they slightly differ. Under FLSA, courts will consider: (1) the worker’s degree of

control over work performed; (2) the worker’s opportunity for profit or loss; (3) the worker’s

investment in equipment and material; (4) whether a special skill is required to perform the

worker’s function; (5) the permanency of the working relationship; and (6) whether the service

rendered by the worker is integral to the putative employer’s business. Selker Bros., 949 F.2d at

1293.

        Under PMWA, an employer is defined as “any individual, partnership, association,

corporation, business trust, or any person or group acting, directly or indirectly, in the interest of

an employer in relation to any employee.” 43 P.S. §333.103(g).

        Meanwhile, the WCPL defines an employer as any “person, firm, partnership,

association, corporation, receiver or other officer of a court of this Commonwealth and any of

the above-mentioned classes employing any person in this Commonwealth.” 43 P.S. § 260.2a.

Pennsylvania courts have interpreted the WCPL’s definition of an employer “as requiring, at a

minimum, some indication that the defendant employer exercised a policy-making function in

the company and/or an active role in the corporation’s decision-making process.” Tyler v.

O’Neill, 994 F. Supp. 603, 616 (E.D. 1998).




                                                  8
         Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 9 of 10




       The three statutes’ definition of an employee are much broader and more encompassing

than Title VII’s. As a result, Defendants’ motion to dismiss is denied. Plaintiff has successfully

pled that Defendants required her to punch in and out for work, told her which projects to work

on, and supervised her in all manners. They dictated her hours, treated her as an hourly

employee, and specifically told her when and where to host open houses for Defendants’

apartment complexes. Defendants paid for all Plaintiff’s supplies and items when she performed

her duties for the open houses. Am. Compl. at ¶ 33. Therefore, Plaintiff is considered an

employee under these statutes.

   C. Exhaustion of Administrative Remedies

       Defendants argues Count I of Plaintiff’s Amended Complaint should be dismissed

because she failed to exhaust her administrative remedies. Def. Br. at 18. Defendants assert that

Lambadarios did not exhaust her administrative remedies in relation to her Title VII clams

against: Braford Ryan 956 Associates LP; BCCH Manager, LLC; Congress Hall Managements

2004 Corp.; and Croydon Management Associates, LLC. Id. at 20 and 23.

       A plaintiff must comply with procedural requirements when brining claims under Title

VII. Barzanty v. Verizon Pa., Inc., 361 F. App'x 411, 413 (3d Cir. 2010). Likewise, they are

required to exhaust their administrative remedies and file a timely discrimination charge with the

EEOC. Id. (citing §§ 2000e-5(b), (e)(1), (f)(1)). Only after the EEOC investigates the claim and

issues a “right-to-sue” letter can a plaintiff initiate a private action. Id. “The purpose of

requiring exhaustion is to afford the EEOC the opportunity to settle disputes through conference,

conciliation, and persuasion, avoiding unnecessary action in court.” Antol v. Perry, 82 F.3d

1291, 1296 (3d. Cir. 1996).




                                                  9
        Case 2:20-cv-01654-PBT Document 18 Filed 09/09/21 Page 10 of 10




       Once a charge is filed, “the scope of a resulting private civil action in the district court is

‘defined by the scope of the EEOC investigation which can be reasonably be expected to grow

out of the charge of discrimination…’” Barzanty, 361 F. App’x at 414 (citations omitted). This

standard prevents a plaintiff from “greatly expand[ing] an investigation simply by alleging new

and different facts when [they are] contacted by the Commission following [their] charge. Id.

(citing Hicks v. ABT Associates, Inc., 572 F.2d 960, 967 (3d Cir. 1978)). Moreover, while a

plaintiff’s ability to receive a right-to-sue letter from the EEOC is a condition precedent to filing

a Title VII claim, commencing a suit without one is not fatal and, in fact, is a curable defect.

Tolliver v. Trinity Par. Found., 2015 WL 4594517 at *2 (D. Del. July 30, 2015); see also

Molthan v. Temple Univ., 778 F.2d 955, 960 (3d Cir. 1985) (holding that a district court did not

abuse its discretion when it considered retaliation claim where the EEOC issued a right-to-sue

letter after a complaint was filed, but before trial began.); see also Gooding v. Warner-Lambert

Co., 744 F.2d 354, 358 (3d Cir. 1984).

       Here, Plaintiff sought to remedy any defect when she filed a supplemental Charge of

Discrimination with the EEOC and PHRC on July 10, 2020. Defs.’ Br. at 21; Defs.’ Ex. C. The

EEOC issued a right-to-sue letter on July 30, 2020, fifteen days after Plaintiff filed her first

Amended Complaint. Defs.’ Br. at 22. Under Third Circuit precedent, Plaintiff cured her defect

as she received a right to sue letter and exhausted her administrative remedies.

       For the foregoing reasons, Defendants’ Motion to Dismiss is DENIED.




                                                  10
